                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN



ROUMANN CONSULTING INC. and
RONALD ROUSSE,

                Plaintiffs,
                                                          Case No. 18-CV-1551
   v.

SYMBIONT CONSTRUCTION, INC.,
SYMBIONT HOLDING COMPANY, INC.,
SYMBIONT SCIENCE, ENGINEERING AND CONSTRUCTION, INC.,
THOMAS C. BACHMAN,
SONYA K. SIMON, ESQ.,
EDWARD T. MANNING, JR. and
TIMOTHY P. NELSON,

                Defendants.


                              JOINT RULE 26(f) REPORT


        Pursuant to Federal Rule of Civil Procedure 26(f), Plaintiffs Roumann

Consulting Inc. (“Roumann Consulting”) and Ronald Rousse and Defendants

Symbiont Construction, Inc., Symbiont Holding, Inc., and Symbiont Science,

Engineering and Construction, Inc. (collectively, where appropriate, the “Symbiont

Entities”), by their respective counsel, have conferred on issues relating to the

scheduling and management of this matter.

        1.      Date and Time of Rule 16(b) Conference

        The Rule 16(b) Conference is scheduled for Friday, November 8, 2019 at

11:30 a.m. Participating for Plaintiffs is Scott Halloin, who can be reached at 414-




             Case 2:18-cv-01551-LA Filed 10/31/19 Page 1 of 7 Document 17
732-2424. Participating for the Symbiont Entities is Andrew Oettinger, who can be

reached directly at 414-287-9618.

      2.       Nature of the Case

      Roumann Consulting is a Canadian construction contractor who was formerly

engaged as an independent contractor with T.V. John & Son, Inc. pursuant to a

written independent contractor agreement. During the period of Roumann

Consulting’s engagement, T.V. John & Son, Inc. was purchased by Symbiont

Holding, Inc. Roumann Consulting and its owner, Ronald Rousse, filed this case

seeking damages arising from the Symbiont Entities’ alleged breach of the

independent contractor agreement. On August 1, 2019, this Court dismissed some of

the Plaintiffs’ claims, including all claims against the owners/officers of the

Symbiont Entities. However, the Court denied the Symbiont Entities’ motion to

dismiss claims related to the Symbiont Entities’ alleged misuse of confidential

information.

      The Symbiont Entities dispute the allegations, maintain that the action is

premature, and that the remaining claims are premised on an unreasonable

interpretation of the contract and mischaracterization of the relationship between

the individual Symbiont Entities.

      Subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1332. This case

is not included in one of the categories of proceedings exempted from initial

disclosures and discovery conference pursuant to Rule 26(a)(1)(B) and 26(f).




                                         2
           Case 2:18-cv-01551-LA Filed 10/31/19 Page 2 of 7 Document 17
      3.      Contemplated Motions

      The parties are not yet in a position to determine whether this case should be

consolidated with Eastern District of Wisconsin case number 17-CV-1407. Roumann

Consulting believes it will be in a position to determine whether consolidation is

appropriate after the Court issues its summary judgment decision in case number

17-CV-1407 and after the completion of discovery in this case. The Symbiont

Entities are not yet in a position to determine whether a consolidated trial is

necessary or appropriate.

      Roumann Consulting believes it is too early to assess whether this case is

susceptible to dispositive motion practice, but believes this case may involve a

request for injunctive relief. The Symbiont Entities believe that this case will likely

involve motion practice, including but not limited to motion(s) for judgment on the

pleadings and for summary judgment. Roumann Consulting will object to any

motion for judgment on the pleadings as being filed too late.

      4.      Discovery Plan

                 a. Issued and Contemplated Discovery

      As of the date of this report, Roumann Consulting believes it will need

thirteen depositions; however, twelve of those depositions will be very short and the

witnesses can be stacked to minimize the total amount of time used. The

depositions Plaintiffs believe to be required are:

      1.    Symbiont Science, Engineering and Construction, Inc. (Rule 30(b)(6)
            deposition);

      2.    Symbiont Holding Company, Inc. (Rule 30(b)(6) deposition);




                                         3
           Case 2:18-cv-01551-LA Filed 10/31/19 Page 3 of 7 Document 17
      3.    Symbiont Construction, Inc. (Rule 30(b)(6) deposition);

      4.    Tim Nelson;

      5.    Dean Handrow;

      6.    Chad Johnson;

      7.    Helen Miller;

      8.    Joanna Emmer;

      9.    Patti Tennyck;

      10. John Zwicki;

      11. Kim Wessel;

      12. Menards, Inc. (Rule 30(b)(6) Deposition); and

      13. Jim Carlson.

      Roumann Consulting also anticipates serving written discovery on the

Symbiont Entities; taking depositions of the Symbiont Entities’ expert(s), if named;

and undertaking third-party discovery related to the clients for projects at issue in

the lawsuit.

      The Symbiont Entities contend that the 13 requested depositions are

disproportional to the needs of the discrete issues in the case, and constitute an

effort to re-litigate case No. 17-CV-1407. The Symbiont Entities anticipate serving

requests for production, requests to admit, and interrogatories on Roumann

Consulting and Ronald Rousse. The Symbiont Entities also contemplate conducting

a Rule 30(b)(6) deposition of Roumann Consulting, a deposition of Ronald Rousse,

and depositions of any experts disclosed by Plaintiffs.




                                         4
           Case 2:18-cv-01551-LA Filed 10/31/19 Page 4 of 7 Document 17
      The parties have agreed that all Rule 30(b)(6) depositions will be held in

Milwaukee, Wisconsin.

                b. Electronically Stored Information

      The parties have discussed the matters raised in Rule 26(f) and Local Rule

16(a) and have agreed to negotiate any discovery issues as they arise. The parties

discussed the need to preserve electronically stored information (“ESI”) and agreed

that the discovery of ESI shall proceed in accordance with the Federal Rules of Civil

Procedure. The parties further agreed to meet and confer regarding electronic

discovery parameters and to work in good faith to reach a resolution regarding the

format of production. The parties additionally agreed to work in good faith to

attempt to reach a resolution of any discovery disputes pertaining to ESI or

discovery more generally without involvement of the Court.

      The parties each request that e-discovery be further addressed after each

party provides information about its ESI to the other party.

                c. Privileges and Protections

      With regard to materials protected by the attorney-client privilege, work

product doctrine, or other applicable privilege, the parties have agreed that the

inadvertent production of these materials shall not constitute a waiver of the

applicable privilege or protection. In the event privileged or protected information is

produced, the parties will follow the procedure contained in Rule 26(b)(5)(B).

Additionally, the parties request the Court enter an order under Federal Rule of

Evidence 502(d) stating that the attorney-client privilege and work-product




                                       5
         Case 2:18-cv-01551-LA Filed 10/31/19 Page 5 of 7 Document 17
protection are not waived by disclosure connected with the litigation pending before

this Court and, by extension, any other state or federal proceeding.

      5.      Settlement Discussions

      This lawsuit has a companion case, Eastern District of Wisconsin case

number 17-CV-1407. The companion case has been mediated three times

unsuccessfully. The parties do not believe further mediation would be beneficial

until after the Court issues its decision on Defendant T.V. John & Son, Inc.’s

pending motion for summary judgment in the companion case.

      6.      Joint Proposed Scheduling Order

                 a. Rule 26(a)(1) Initial Disclosures due Tuesday, December 3, 2019;

                 b. Amendments to the Pleadings filed by Friday, January 10, 2020;

                 c. Plaintiffs’ Expert Disclosures and Reports due Friday, April 3,

                    2020;

                 d. Defendants’ Expert Disclosures and Reports due Friday, July

                    10, 2020;

                 e. Rebuttal Expert Disclosures and Reports due Friday, September

                    25, 2020;

                 f. Factual discovery to be completed by Friday, October 9, 2020;

                 g. Dispositive Motions due Friday, October 23, 2020;

                 h. Rule 26(a)(3) Pretrial Disclosure filed 30 days before trial;

                 i. Pretrial Reports filed 7 days before the pretrial conference; and

                 j. Pretrial conference to be scheduled by the Court.




                                         6
           Case 2:18-cv-01551-LA Filed 10/31/19 Page 6 of 7 Document 17
Dated this 31st day of October, 2019.

                                By:     s/ Scott R. Halloin
                                        Scott R. Halloin
                                        State Bar No. 1024669
                                        James J. Irvine
                                        State Bar No. 1088726
                                        Halloin Law Group, S.C.
                                        839 North Jefferson Street, Suite 503
                                        Milwaukee, WI 53202
                                        Phone: 414-732-2424
                                        Fax: 414-732-2422
                                        Email: shalloin@halloinlawgroup.com
                                        jirvine@halloinlawgroup.com

                                Attorneys for Plaintiffs ROUMANN
                                CONSULTING INC. and RONALD ROUSSE

                                By:     s/ Andrew S. Oettinger
                                        Andrew S. Oettinger
                                        State Bar No. 1053057
                                        Christie B. Carrino
                                        State Bar No. 1097885
                                        Godfrey & Kahn, S.C.
                                        833 East Michigan Street, Suite 1800
                                        Milwaukee, WI 53202-5615
                                        Phone: 414-273-3500
                                        Fax: 414-273-5198
                                        Email: aoettinger@gklaw.com
                                        ccarrino@gklaw.com

                                Attorneys for Defendants SYMBIONT
                                CONSTRUCTION, INC., SYMBIONT
                                HOLDING COMPANY, INC., and
                                SYMBIONT SCIENCE, ENGINEERING
                                AND CONSTRUCTION, INC.




                                7
  Case 2:18-cv-01551-LA Filed 10/31/19 Page 7 of 7 Document 17
